Citation Nr: 1453760	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  14-11 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel




INTRODUCTION

The Veteran served on active duty from February 1974 to March 2004.  He died in November 2011, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2014 signed statement, the appellant requested that she be scheduled for a videoconference hearing before a Member of the Board.  Pursuant to 38 C.F.R. § 20.700(a) (2014), a hearing on appeal will be granted if an appellant, or an appellant's representative, expresses a desire to appear for a hearing.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014).  The Board therefore finds it necessary to remand this case in order to schedule the appellant for the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for the requested Board videoconference hearing at her local RO.  Appropriate notification should be given to the appellant, and such notification should be documented and associated with the appellant's claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



